Citation Nr: 0832291	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A.  § 1151 for a liver disorder, to include 
hepatitis, claimed to have resulted from the medication Zocor 
(simvastatin) prescribed by VA between July 2003 and November 
2003.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2008, this matter was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC. to obtain 
a VA medical opinion and to provide the veteran with the text 
of applicable statute and regulation.  The veteran was not 
provided with the text of applicable statute and regulation.  
Hence, another remand is required.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2008 REMAND, the Board noted that the RO had 
provided the veteran with the text of 38 C.F.R. § 3.358, a 
regulation that implemented a version of 38 U.S.C.A. § 1151 
which was no longer effective at the time the veteran filed 
his claim in March 2004.  

In the April 2008 REMAND, the Board instructed the RO, via 
the AMC, to provide the veteran with the text of 38 C.F.R. 
§ 3.361 and the text of 38 U.S.C.A. § 1151.  This order was 
not complied with.  Rather, the AMC issued a Supplemental 
Statement of the Case (SSOC) in May 2008 that again contained 
the text of 38 C.F.R. § 3.358.  

Simply stated, neither this SSOC nor any other document of 
record contains the regulation applicable to the veteran's 
claim.  Indeed, listed on page 6 of the May 2008 SSOC is 
subsection (a) of 38 C.F.R. § 3.358 which specifically limits 
application of § 3.358 to claims received prior to October 1, 
1997 and refers to 38 C.F.R. § 3.361 for claims received 
after October 1, 1997.  

As noted above, the veteran filed this claim in March 2004, 
well after October 1, 1997.

Notwithstanding, the veteran has not been provided with the 
text of 38 C.F.R. § 3.361.  

The Court of Appeals for Veterans Claims (Court) has held 
that a remand from "the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders."  In Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court further held that a remand from "the Board imposes 
on the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand."  Id.  

Hence, on remand, the veteran must be provided with the text 
of 38 C.F.R. § 3.361 and the text of 38 U.S.C.A. § 1151, as 
specified in the April 2008 Remand.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claim using the 
correct regulation.  If the disposition 
remains unfavorable to the veteran, send 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
that includes the text of 38 U.S.C.A. § 
1151 (2007) and 38 C.F.R.  § 3.361 (2007) 
and return the matter to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




